Title: To Alexander Hamilton from George Washington, [10 October 1791]
From: Washington, George
To: Hamilton, Alexander



[Mount Vernon, October 10, 1791]
Sir,

Your letter of the 30th. September enclosing a Contract entered into by the Collector of Wilmington in North Carolina with James McStephens & Henry Toomer for the stakage of the shoals of Cape Fear river, I have duly received. As I approve of the Contract, I have transmitted the same with my approbation to the Collector of Wilmington.
I wrote to you from the head of Elk, informing you of my having made enquiries for a proper character to fill the Office of Supervisor of the District of Delaware, & that the weight of information which I collected, was in favor of one Andrew Barratt &c. Whether a commission was ever filled up for him, or what was done in the matter, you have not informed me. I now however, transmit to you a letter from the Hone. Jno: Clayton Esqr., by which it appears that no person has been appointed, & that he has recommended his son to you as a fit character to fill that office. I wish you to look into this business, and to let me know what, or whether anything has finally been done therein.
I am Sir,   Your Most hble Servt.

G: Washington
Mount Vernon10th. Octobr. 1791.

